Holmes, J.,
dissenting. My dissents in Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St. 2d 608, 621 [23 O.O.3d 504]; Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 103, and their progeny questioned the survival, upon motions to dismiss and summary judgment, of any common-law tort action brought by an employee against his employer. Such position was taken due to the Ohio Constitution and *13statutes which specifically provide for the exclusivity of the Workers’ Compensation Fund. Further, after a review of the totality of the constitutional and legislative history, I had concluded, even prior to the passage of Am. Sub. S.B. No. 307, that if any exception to the exclusivity law be recognized, it would of necessity have to be based upon a test of the “deliberate intention” of the actor in a subjective sense, and not a test of “substantial certainty” as evaluated in Jones, etc. In my commentary on this court’s opinions regarding workers’ compensation laws to be found in 1 Workers’ Compensation Journal of Ohio (April 1986), at 12, I suggested that if there be a test other than that of “deliberate intention,” the minimum should be the “virtual certainty” standard announced in Millison v. E. I. duPont de Nemours & Co. (1985), 101 N. J. 161, 501 A. 2d 505. This would be the more reasonable rule to be applied in Ohio as a test for the allowance of a common-law action brought by an employee against his employer claiming an “intentional tort.”
Applying either the now existing law of R.C. 4121.80(G)(1), which states that “substantially certain” means that “an employer acts with deliberate intent to cause an employee to suffer injury, disease, condition, or death,” or applying the constitutional and statutory provisions as interpreted by this court prior to Blankenship, Jones, etc., or the “virtual certainty” standard of Millison, or even the “substantial certainty” test of Jones, etc., the trial court properly directed a verdict for the defendant based upon the facts presented within this case. “Reasonable minds” should not differ as to whether an intentional tort was committed by the appellant company.
Accordingly, I would reverse the judgment of the court of appeals and reinstate the judgment of the trial court.